Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 1 of 18

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK
x JUDGE rAILLA
SECURITIES AND EXCHANGE COMMISSION, :
Applicant, : 19-MISC-
- against - :
ECF CASE
JAMES DAVID O’BRIEN,

Respondent. :

 

MEMORANDUM OF LAW IN SUPPORT OF
SECURITIES AND EXCHANGE COMMISSION’S
APPLICATION FOR AN ORDER TO SHOW CAUSE AND
FOR AN ORDER REQUIRING COMPLIANCE WITH SUBPOENA

Bennett Ellenbogen (ellenbogenb@sec.gov)
Paul G. Gizzi (gizzip@sec.gov)

Securities and Exchange Commission

New York Regional Office

200 Vesey Street, Suite 400

New York, NY 10281-1022

(212) 336-1100

Attorneys for Applicant

October 18, 2019
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 2 of 18

TABLE OF CONTENTS
TABLE OF AUTHORITIES ...00...cc:ccccssssssceceeceresssssseessenssseeneenansenesaensaneneeesesanceeseneessseenessessesaneenenes il
PRELIMINARY STATEMENT. 0. ...ccccscsseccccescseeseseeesseececeecsesseseeesssessssensesseneeseseseneesenssaseessseaseeees 1
STATEMENT OF FACTS ..u...cccccscscesscsscseesessecescenenececesncsssacneesseseseeseenesseensscasngengeassnesseensseneatensees 2
I. Background: O? Brien..........ccesesssseessseseeseensnneeeseenenssseessrseseeesnenseesseaesesensennssnserenseceneseeaaeees 2
II. The Commission’s Investigation .............cccsccsesseseeensseessereenenererseensenecnsessneesseeeeeeneenenees 2
A. The Nature of the Investigation 00.0... ssscsesesescesesseeseneseeeesereceeceeneeessonssssnaaseentesetnestensets 2
B. The First Investigative Subpoena. to O’Brien and His Proffer...........---.-s:scsesssssessesesseessees 3
C. The Continued Investigation and the Second Testimony Subpoena .............::ccceeeeeeseeees 5
D. O’Brien’s Refusal to Appear for Testimony..........cccccccceeseereseeteceetesseetetsesernaeeseeneeeeseetey 6

ARGUMENT

CONCLUSION ......ccccccccceecescecsssenesetecececneeraescenecseessceeesseesseneessenasseesesensaccrsacerspenevsesesssessnasensensenees 14
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 3 of 18.

TABLE OF AUTHORITIES

Cases

Endicott Johnson Corp. v. Perkins, 317 U.S. S01 (1943).....:--:seseseeseseesseseesesenerecensteseeneneetss 11,12
FTC v. Texaco, Inc., 555 F.2d 862 (D.C. Cir, 1977) .o.ceccccesecseseceeseterensansessnresereresseseseneeseaeeneananens 11
In re McVane, 44 F.3d 1127 (2d Cir. 1995)... cscescesccessceeeeeeetsrecnerssenesseeseeseseneenenanneens 10, 11, 12
Perez y. LaserShip, Inc., No. 15-MISC-31, 2015 WL 11109330 (S.D.N.Y. Sept. 18, 2015)....... 13
RNR Enters., Inc. v. SEC, 122 F.3d 93 (2d Cir. 1997)... ccssssesseeseteeseeneceecteneensenes 10, 11, 12, 13
SEC v. Arthur Young & Co., 584 F.2d 1018 (D.C. Cir. 1978) .....eecesseesesesesesesereseassereneneneeenes 11, 12
SEC v. Finazzo, 543 F. Supp. 2d 224 (S.D.N.Y. 2008),

aff'd, 360 F. App’x 169 (2d Cir. 2009)........cccseseecseeesecsesesesscsesseenesseenssnensaseasensnanneeneneenearsacensans 14
SEC y. Finazzo, 360 F. App’x 169 (2d Cir. 2009).......ccccecesesreeseerenerressastensessnecerseseeseseseesestensens 11
SEC v. Knopfler, 658 F.2d 25 (2d Cir. 1981) ..c.ccecescecseseceeseeessestsseesseeeeseeenenesssseeensnnenenseneneeneaceas 13
SEC v. Jerry T. O’Brien, Inc., 467 U.S. 735 (1984). ...-csececeecceseseeersenseetsnesneneesenecencenensennnececasnees 9
United States v. Construction Products Research, Inc., 73 F.3d 464 (2d Cir. 1996)....... eee 1]
United States v. LaSalle Nat’l Bank, 437 U.S. 298 (1978)) ....:.:ccccccsseseeeeereeeceesecsenseseensensennseeeee 13
United States v. Morton Salt Co., 338 U.S. 632 (1950)......cccccccccecceeseecessereeeeteentacennenseanooeeesneeereees 10
United States v. Powell, 379 U.S. 48 (1964) ......cseccccseeeeseeneeeesseenesenaeeneneesnnerseeerseceeeenaesenenenes 11,13
United States v. Thriftyman, Inc., 704 F.2d 1240 (Temp. Emer. Ct. App. 1983)... 12

Statutes and Rules

Section 19 of the Securities Act Of 1933 .o...occcee cc ccccccesscceeeceeseeecetesersneeeeaeeesersreerseeaenseeasensessane 3,9
Section 20 of the Securities Act Of 1933 o0......ecceeeeeceeseceseee eee eceetseeeesneeeeeensesnneseneneereceeessnaasnnseunees 3
Section 22 of the Securities Act Of 1933 oo... eee cecereecesteeeeeseeeseeenseesnennesneteresersesenesssereesonnees 10
Section 9 of the Securities Exchange Act Of 1934... cc ecseeeseeneeenteneeeeneetseeneessaneneetrenerereregs 12

i
Case 1:19-mc-00468-KPF Document2 Filed 10/18/19 Page 4 of 18

Section 21 of the Securities Exchange Act Of 1934.0... csesseseesseeeeeereeeeesensesensneeneennens site 3,9, 10
17 C.F.R. § 201.150(C)(3) -essssssssccsssessssssessssscsssssssecssssseseeeeeeeeeeeeeeesessessts sasutenesessensenenseatereerenseseosens 13
17 C.F.R. § 201.232(C)....ecsessesessssessesssrseseeseessseseessesseseeneeseesseassnsaseacaneecsecesssesessnenesesanseeneecsoecerenes® 13
17 CAFR. § 203.7(a).....cccccecsssecececsscssssostsssscsessesecnssesssecaeseenssesesacarenersssesseseensassesnsasnenarenssneransasneneestens 3
17 CER. § 203.8 w.cccccccecsssssssscesssesessecsescscsessscessssseaesesnsassecensanssessesssesessesesasssasausrsensnenenenenaenenensneas 13

iil
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 5 of 18

Applicant Securities and Exchange Commission (“Commission”) respectfully submits
this memorandum of law in support of its Application for an Order to Show Cause and for an
Order Requiring Compliance with Subpoena (“Application”). For the reasons set forth below,
and in the accompanying Declaration of Bennett Ellenbogen (“Ellenbogen Decl.”) and the
exhibits thereto, the Commission respectfully requests that the Court: (i) order Respondent James
David O’Brien (“O’Brien”) to show cause why he should not be ordered to comply with the
Commission’s investigative testimony subpoena; and (ii) ultimately order O’Brien to comply
with the subpoena.

PRELIMINARY STATEMENT

Respondent O’Brien has refused to comply with the Commission’s investigative
testimony subpoena in an investigation into potential market manipulation. The Commission
staff has reason to believe that O’Brien controlled brokerage accounts in which coordinated,
manipulative trading of securities may have occurred.

In May 2018, the Commission initially served a testimony subpoena on O’Brien. When
O’Brien instead agreed to answer questions voluntarily pursuant to a proffer agreement, the
Commission staff allowed him to do so while reserving its right to seek sworn investigative
testimony from him in the future. Earlier this year, after the Commission’s investigation had
progressed and the Commission staff had additional questions for O’Brien, the Commission
served a second testimony subpoena on him. Through his counsel, O’Brien refused to appear for
testimony pursuant to the subpoena.

O’Brien apparently contends that, because he voluntarily answered questions in the
proffer session earlier in the investigation, the Commission later served its testimony subpoena in

“bad faith.” While O’Brien may have hoped that his voluntary proffer would forestall the need
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 6 of 18

for sworn investigative testimony, the Commission’s continuing investigation now requires
additional information from O’Brien. The Commission’s statutory authority to investigate
potential securities law violations permits it to obtain testimony from O’Brien under oath as
necessary to conduct its investigation. The Commission satisfies the four prima facie
requirements necessary to obtain enforcement of its testimony subpoena, as described in detail
below. The Court should therefore order O’Brien to show cause why he should not be ordered to
comply with the Commission’s subpoena and ultimately enforce the subpoena.
STATEMENT OF FACTS

I. Background: O’Brien

O’Brien, who resides in Gibbsboro, New Jersey, previously worked at a number of firms
in the securities industry. (Ellenbogen Decl. 5.) Most recently, from 2006 through 2013, he
worked at Janney Montgomery Scott LLC, a broker-dealer registered with the Commission, asa
registered representative. (/d.) In that capacity, he held various securities licenses. (/d.) Since
then, O’Brien does not appear to have been associated with any entity registered with the
Commission. (/d.)
Il. The Commission’s Investigation

A. The Nature of the Investigation

On February 17, 2017, the Commission issued an Order Directing Private Investigation
and Designating Officers to Take Testimony (the “Formal Order”) in the Commission’s non-
public investigation entitled Jn the Matter of American River Bankshares (TISO) (Internal File
No. NY-9615) (the “American River Investigation”). (Ellenbogen Decl. 7.) That order, along
with two supplemental orders respectively dated May 14 and June 6, 2019 (the “Supplemental

Orders”), designates certain individuals—including individuals who work in the Commission’s
Case 1:19-mc-00468-KPF Document 2. Filed 10/18/19 Page 7 of 18

New York Regional Office in Manhattan—as officers of the Commission empowered to issue
subpoenas and take evidence in the American River Investigation. (/d.) As these orders make
clear, the Commission’s statutory authority to conduct the American River Investigation arises
under Sections 19(c) and 20(a) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C.

§§ 77s(c) and 77t(a), and Sections 21(a) and (b) of the Securities Exchange Act of 1934
(“Exchange Act”), 15 U.S.C. §§ 78u(a) and (b).' (/d.)

The American River Investigation concerns, among other things, potential market
manipulation in the securities of American River Bankshares and other issuers. (Ellenbogen
Decl. 6.) The Commission staff has identified apparently coordinated trades in the same
securities between multiple accounts at separate broker-dealers. (/d.) The Commission staff has
further identified documents showing that O’Brien owned or controlled all of these accounts.
(id.)

B. The First Investigative Subpoena to O’Brien and His Proffer

On May 8, 2018, pursuant to the Formal Order, the Commission staff issued an
investigative subpoena to O’Brien for documents and testimony. (Ellenbogen Decl. {| 8 & Ex.
1.) After issuing the subpoena, the Commission staff learned that O’Brien intended to answer
questions at a proffer session at the offices of the U.S. Attorney for the District of New Jersey
(“USAO”) pursuant to a proffer agreement with the USAO. (Ellenbogen Decl. { 9.) At that

point in the investigation, the Commission staff determined it would be appropriate to pursue a

 

| Commission formal orders are not public, although O’Brien may, upon request, be shown
and/or receive a copy of the Formal Order pursuant to Rule 7(a) of the Commission’s Rules
Relating to Investigations, 17 C.F.R. § 203.7(a). The Commission has not included a copy of the
Formal Order with this Application and respectfully requests that the Court conduct an in camera
review if the Court wishes to examine the Formal Order.
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 8 of 18

proffer with O’Brien under the terms of the Commission staff’s standard proffer agreement (the
“SEC Proffer Agreement”). (/d.) To avoid wasting O’Brien’s time and resources, the
Commission staff conducted a simultaneous proffer with the USAO. (/d.)

On June 7, 2018, the Commission staff told O’Brien’s counsel by email that the staff
planned to attend the proffer at the USAO’s offices and was prepared to enter into the SEC
Proffer Agreement with O’Brien with respect to the proffer. (Ellenbogen Decl. § 10 & Ex. 2.)
The Commission staff further informed O’Brien’s counsel by email that “[i]f the proffer is going
forward, we likely would be willing to push off the date of testimony, but we would like to
revisit that once we have confirmed the proffer.” (/d.)

The Commission staff, USAO, and O’Brien ultimately scheduled the proffer for August
21, 2018. (Ellenbogen Decl. § 11.) Shortly before the proffer, O’Brien, his counsel, and the
Commission staff signed the SEC Proffer Agreement. (/d. & Ex. 3.) The SEC Proffer
Agreement provides that, except in limited circumstances, the Commission cannot use the
witness’s statements against him in any subsequent Commission enforcement proceeding against
him. (/d.) In addition, the SEC Proffer Agreement applies only to the specific interview
identified in the agreement. (/d.)

Among other things, the SEC Proffer Agreement states:

This Agreement contains the terms of the August 21, 2018 meeting
between you and the staff of the Division of Enforcement of the United
States Securities and Exchange Commission in the above-referenced

matter (“Meeting”). . . .

This Meeting is voluntary, and you agree to provide complete and truthful
statements during the Meeting. .. .

This Agreement only covers statements provided by you during the
Meeting. It does not cover statements provided, including statements
made, at any other time, regardless of format (e.g., oral, written, or
recorded)... .
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 9 of 18

The Commission’s staff will not use any statements provided by you
during the Meeting, except for the following purposes. . . .

You and your counsel agree that you have fully discussed and understand
all terms of this Agreement and their consequences. . . .

You agree that there are no other promises or understandings applicable to
the Meeting, and that none will be entered into unless in writing and
signed by the parties to this Agreement. . . .

(id.)

On August 21, 2018, O’Brien, with his counsel present, answered the staff's and the
USAO’s questions at the scheduled proffer session, pursuant to the terms set forth in the SEC
Proffer Agreement (and the USAO’s separate but similar proffer agreement). (Ellenbogen Decl.
4 12.)

C. The Continued Investigation and the Second Testimony Subpoena

Following the August 2018 proffer, the Commission staff continued its American River
Investigation. (Ellenbogen Decl. { 13.) Among other things, the Commission staff conducted
additional review of previously produced records, sent out requests to several regulated entities
seeking additional records concerning O’Brien’s trades, and received and reviewed responsive
records. (/d.) By May 2019, it became clear to the Commission staff that additional information
from O’Brien would assist the staff in completing its investigation. (Ellenbogen Decl. { 14.)
The Commission staff decided to ask O’Brien several categories of questions that were not asked
or explored in sufficient detail during the August 2018 proffer session. (/d.) Among other
things, the staff planned to ask O’ Brien about his knowledge of the markets from his prior
industry employment, his responses to warnings from several brokerage firms that he might be
engaging in manipulative trading, the brokerage firms’ later closure of his accounts, his

subsequent opening of new accounts at different brokerage firms, and the basis for his trading.
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 10 of 18

(Ellenbogen Decl. { 20.)

In mid-May 2019, the Commission staff contacted O’Brien’s counsel to inform him that
the staff planned to issue a subpoena for O”Brien’s testimony. (Ellenbogen Decl. { 15.) The
staff inquired whether O’Brien’s counsel would be willing to accept service of the subpoena on
O’Brien’s behalf. (/d.) On May 15, 2019, O’Brien’s counsel emailed the Commission staff and
confirmed that he would accept service of the subpoena. (Ellenbogen Decl. { 16 & Ex. 4.)

Later the same day, the Commission staff issued an investigative subpoena for testimony
to O’Brien (the “2019 Subpoena”) pursuant to the Formal Order and served the 2019 Subpoena
on O’Brien by sending it to his counsel via United Parcel Service overnight delivery and email.
(Ellenbogen Decl. {17 & Ex. 5.) The 2019 Subpoena required O’Brien to provide sworn
testimony at the Commission’s New York Regional Office at 10:00 a.m. on June 19, 2019. Ud.)

About a week later, O’Brien’s counsel acknowledged receipt of the 2019 Subpoena and
informed the Commission staff that he was unavailable on June 19. (Ellenbogen Decl. | 18 &
Ex. 6.) The Commission staff and O’Brien’s counsel mutually agreed to reschedule O’Brien’s
testimony for July 23, 2019. (Ellenbogen Decl. 19 & Ex. 7.)

D. O’Brien’s Refusal to Appear for Testimony

On July 10, 2019, O’ Brien’s counsel wrote to the Commission staff to request an
agreement that “the oral testimony [O’Brien] may provide pursuant to the most recently issued
Subpoena (May 15, 2019) ... (1) is for the purpose of having a record of the oral testimony
previously provided pursuant to the attached Proffer and the Subpoena that preceded that Proffer;
and (2) that we each continue under the terms of that Proffer.” (ENenbogen Decl. {21 & Ex. 8.)

On July 15, 2019, the Commission staff responded. (Ellenbogen Decl. | 22 & Ex. 9.)

The staff made clear that it would not agree to have O’Brien’s testimony be covered by the SEC
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 11 of 18

Proffer Agreement from the prior year and that the 2019 Subpoena sought O’Brien’s sworn

testimony under oath:
Mr. O’Brien’s statements made during the August 21, 2018 proffer were
covered by the terms of the July 12, 2018 proffer agreement; and, as
described therein, the agreement only covers statements made by Mr.
O’Brien during his proffer. 1 refer you to the proffer agreement for its full
terms and conditions.

Udy

Two days later, on July 17, 2019, O’Brien’s counsel informed the staff: “My client is not
yet ready to assert any 5"" Amendment ‘right’ or otherwise refuse to provide further oral
testimony.” (Ellenbogen Decl. {23 & Ex. 10.) O’Brien’s counsel further indicated that his
client “would like an understanding of this procedural process and why it is that you issued
another Subpoena in the same matter for which we provided production and oral testimony
pursuant to the terms of a Proffer Agreement nearly a year ago?” (Id.)

That same day, the Commission staff replied by email and explained that it had properly
issued the 2019 Subpoena for O’Brien’s testimony. (Ellenbogen Decl. {24 & Ex. 11.) The
Commission staff further explained that it had never agreed that, by accepting O’Brien’s proffer,
it would not later seek sworn investigative testimony. (/d.)

On July 19, 2019, the Commission staff spoke with O’Brien’s counsel to further
discuss the 2019 Subpoena. (Ellenbogen Decl. J 25.) The Commission staff reiterated its
position as to why the 2019 Subpoena for testimony was lawful and proper. (/d.)

In response, O’Brien’s counsel stated that his client would not appear for the scheduled

testimony. (Ellenbogen Decl. J 26.) O’Brien’s counsel essentially contended that the 2019

 

In the same email, the Commission staff made clear that O’Brien had the Constitutional

right to assert his Fifth Amendment privilege against self-incrimination on the appointed date if
he chose. (Ellenbogen Decl. Ex. 9.)
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 12 of 18

Subpoena was not enforceable because the staff had acted in “bad faith” by agreeing to proceed
with and attending the August 2018 proffer session but refusing to continue interviewing
O’Brien pursuant to a proffer agreement. (/d.) O’Brien’s counsel appeared to assert that the
Commission staff cannot now compel his client to appear for testimony because the staff had
previously agreed to proceed with a proffer in August 2018. (/d.) The Commission staff
explained the differences between a proffer subject to a proffer agreement and investigative
testimony subject to Commission investigative subpoenas. (/d.) The Commission staff further
explained that there is well-established case law that the Commission has the authority to compel
O’Brien to appear for testimony in an investigation pursuant to the formal order and may seek
judicial enforcement of the 2019 Subpoena through a subpoena enforcement action. Ud.) The
Commission staff also informed counsel that a subpoenaed witness may, if appropriate, assert his
Fifth Amendment privilege against self-incrimination in response to questions in testimony. (/d.)

In an effort to avoid the need to seek judicial enforcement of the 2019 Subpoena, on July
22, 2019, after conferring with O’Brien’s counsel and to try to avoid the need for judicial
intervention, the Commission staff wrote to O’Brien’s counsel “to more formally address” his
arguments. (Ellenbogen Decl. {27 & Ex. 12.) The Commission staff's letter explained its
position that the prior SEC Proffer Agreement had no bearing on the requirement that O’Brien
comply with the 2019 Subpoena and appear before the staff to provide swom testimony. (Jd. )
Among other things, the letter described case law supporting the Commission’s argument and
offered to reschedule O’ Brien’s testimony to a date the following week if he agreed to appear
pursuant to the 2019 Subpoena. (/d.)

Later on July 22, O’Brien’s counsel responded and contended:

[T]he issuance of the Subpoena without the continued Proffer is in bad
faith.... If, and when we are facing a Magistrate Judge, I will again state
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 13 of 18

my client’s position on his behalf and we can further refute your cited
cases and other authorities, none of which apply. We remain willing to
continue under the terms of the Proffer. .

(Ellenbogen Decl. 4 28 & Ex. 13.) Later yet that day, the Commission staff responded to
O’Brien’s counsel and stated, among other things: “Our position remains that there is a validly
issued subpoena for Mr. O’Brien’s testimony for tomorrow. We will be here with the court
reporter at 10 am. We are not willing to proceed by a proffer at this point in our investigation.”
(Ellenbogen Decl. { 29 & Ex. 14.)

On July 23, 2019, the Commission staff attended O’Brien’s scheduled testimony with a
court reporter present. (Ellenbogen Decl. { 30.) O’Brien failed to appear. (/d.) The
Commission staff therefore noted on the record O’Brien’s failure to appear and briefly
summarized the events leading to O’Brien’s failure to appear. (/d. & Ex. 15.)

ARGUMENT

The Commission properly served the 2019 Subpoena on O’Brien for sworn investigative
testimony concerning his potentially manipulative securities trades. The Commission satisfies
each of the four prima facie requirements for enforcement of the 2019 Subpoena. The Court
should therefore order O’Brien to show cause why he should not be ordered to comply with the
2019 Subpoena for testimony and ultimately order O’Brien to comply with the 2019 Subpoena.

The Commission has “broad authority to conduct investigations into possible violations
of the federal securities laws and to demand production of evidence relevant to such
investigations.” SEC v. Jerry T. O’Brien, Inc., 467 U.S. 735, 741 (1984). Securities Act Section
19(c) and Exchange Act Section 21(b) grant the Commission broad authority to subpoena
witnesses to testify under oath in investigations. 15 U.S.C. § 77s(c) (“For purposes of all
investigation which, in the opinion of the Commission, are necessary and proper...any officer or

officers designated by [the Commission] are empowered to administer oaths and affirmations,

9
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 14 of 18

subpoena witnesses [and] take evidence.”); 15 U.S.C. § 78u(b) (“For the purpose of any such
investigation...any officer designated by [the Commission] is empowered to administer oaths
and affirmations, subpoena witnesses, compel their attendance [and] take evidence.”).
Both Acts further grant the Commission broad authority to seek judicial enforcement of

an investigative subpoena for testimony if a witness refuses to appear pursuant to such a
subpoena. Specifically, Section 21(c) of the Exchange Act provides:

In case of contumacy by, or refusal to obey a subpoena issued to, any

person, the Commission may invoke the aid of any court of the United

States within the jurisdiction of which such investigation or proceeding is

carried on. . . in requiring the attendance and testimony of witnesses . .. .

And such court may issue an order requiring such person to appear before

the. . . officer designated by the Commission . . . to give testimony

touching the matter under investigation or in question; and any failure to

obey such order of the court may be punished by such court as a contempt

thereof.
15 U.S.C. § 78u(c),; see also 15 U.S.C § T71v(b)2

“The courts’ role in a proceeding to enforce an administrative subpoena is extremely

limited.” RNR Enters., Inc. v. SEC, 122 F.3d 93, 96-97 (2d Cir. 1997) (quoting Jn re McVane,
44 F.3d 1127, 1135 (2d Cir. 1995)) (affirming order directing compliance with Commission
investigative subpoenas). Courts should enforce investigative subpoenas if the information
sought is “within the authority of the agency, the demand is not too indefinite and the
information sought is reasonably relevant.” United States v. Morton Salt Co., 338 U.S. 632, 652
(1950).

To obtain an order enforcing the 2019 Subpoena, the Commission need therefore satisfy

only four requirements: “[1] that the investigation will be conducted pursuant to a legitimate

 

3 Venue properly lies in the Southern District of New York under Section 21(c) of the
Exchange Act because this District is the jurisdiction in which the investigation “is carried on.”
(Ellenbogen Decl. ff 1-3, 7.)

10
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 15 of 18

purpose, [2] that the inquiry may be relevant to the purpose, [3] that the information sought is not
already within the [Commission’s] possession, and [4] that the administrative steps
required...have been followed.” RNR Enters., 122 F.3d at 96-97 (quoting United States v.
Powell, 379 U.S. 48, 57-58 (1964)); see also SEC v. Finazzo, 360 F. App’x 169, 170 (2d Cir.
2009) (affirming order granting Commission application to enforce investigative subpoena); SEC
v. Arthur Young & Co., 584 F.2d 1018, 1021, 1024 (D.C. Cir. 1978) (affirming the enforcement
of Commission subpoenas). “An affidavit from a governmental official is sufficient to establish
a prima facie showing that these requirements have been met.” RNR Enters., 122 F.3d at 97
(quoting McVane, 44 F.3d at 1136). The Commission satisfies each of the four prima facie
requirements for the 2019 Subpoena’s enforcement.‘

First, the Commission’s American River Investigation serves a legitimate purpose: to
determine whether O’Brien (and/or others) have violated the federal securities laws by
conducting coordinated, manipulative securities trades between multiple accounts at separate
broker-dealers, among other things. (Ellenbogen Decl. { 6.) The investigation therefore serves a
“legitimate investigatory purpose.” RNR Enters., 122 F.3d at 97.

Second, the Commission seeks testimony relevant to the American River Investigation.

To satisfy this requirement, the Commission need only show that the information sought is “not

 

4 Once the Commission has made a prima facie showing, O’Brien can defeat the

enforcement of the 2019 Subpoena only by demonstrating that it is “unreasonabl[e],” it is “issued
in bad faith or for an ‘improper purpose,’” or “compliance would be ‘unnecessarily
burdensome.’” O’Brien cannot contest the 2019 Subpoena by contending that he did not violate
the federal securities laws. See, e.g., Endicott Johnson Corp. v. Perkins, 317 U.S. 501, 509
(1943); United States v. Construction Products Research, Inc., 73 F.3d 464, 470 (2d Cir. 1996);
see also FTC v. Texaco, Inc., 555 F.2d 862, 879 (D.C. Cir. 1977) (“If parties under investigation
could contest substantive issues in an enforcement proceeding, when the agency lacks the
information to establish its case, administrative investigations would be foreclosed or at least
substantially delayed.”).

11
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 16 of 18

plainly incompetent or irrelevant to any lawful purpose.” Arthur Young & Co., 584 F.2d at 1029
- (quoting Endicott Johnson Corp., 317 U.S. at 509). Courts “defer to the agency’s appraisal of
relevancy, which must be accepted so long as it is not obviously wrong.” RNR Enters., 122 F.3d
at 97 (quoting McVane, 44 F.3d at 1135). The 2019 Subpoena seeks testimony from O’Brien,
who appears to have conducted all the trades in question and reaped all the benefits of the trades.
Among other things, the Commission seeks to probe O’Brien’s reasons for his trading, including
to determine whether O’Brien traded with manipulative intent (Ellenbogen Decl. 4] 14, 20), an
element of certain potential securities law violations.» O’Brien’s testimony is therefore highly
relevant to the Commission’s investigation.

Third, the Commission does not already have the information it seeks from O’Brien.
O’Brien has refused to appear to provide sworn testimony. Particularly now that its investigation
has developed further, the Commission staff has numerous questions for O’Brien that were not
asked, or were not asked in sufficient detail, during the August 2018 proffer. (/d.) The August
2018 proffer therefore provides O’Brien with no valid reason for refusing to comply with the
2019 Subpoena and appear for sworn testimony. Cf United States v. Thriftyman, Inc., 704 F.2d
1240, 1242, 1245 (Temp. Emer. Ct. App. 1983) (“[W]e conclude that appellants did not show
that the information sought by the administrative subpoenas was so ‘unnecessarily duplicative’
that it constituted abuse, improper purpose or bad faith.”) (where subpoena recipient had
originally provided the Department of Energy with inspection access to the relevant documents
but later refused to comply with the agency’s subpoena seeking production of the documents);

Perez v. LaserShip, Inc., No. 15-MISC-31, 2015 WL 11109330, at *4 (S.D.N.Y. Sept. 18, 2015)

 

3 For example, Exchange Act Section 9(a)(2) prohibits securities trades made with specific
intent. 15 U.S.C. § 78i(a)(2).

12
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 17 of 18

(rejecting respondent’s argument that a Department of Labor document subpoena was issued for
an improper purpose because the agency had already received certain documents related to the
investigation).°

Fourth, the Commission both issued and served the 2019 Subpoena in accordance with
“the administrative steps required.” RNR Enters., 122 F.3d at 96-97 (quoting Powell, 379 U.S.
at 57-58). The Commission issued the 2019 Subpoena properly: the Formal Order designated
the Commission lawyer who issued the 2019 Subpoena as an officer of the Commission
authorized to do so. The Commission then properly served the 2019 Subpoena on O’Brien. The
Commission’s Rules of Practice govern the procedures for Commission proceedings. Rule
232(c) of the Commission’s Rules of Practice provides that service of Commission investigative
subpoenas must be made pursuant to the provisions of Rule 150(b) through (d) of the same mules.
17 C.E.R. § 201.232(c); see also 17 C.F.R. § 203.8 (“Service of subpoenas issued in formal
investigative proceedings shall be effected in the manner prescribed by Rule 232(c) of the
Commission’s Rules of Practice.”). Rule 150(c)(3) in turn permits service of Commission
investigative subpoenas by “sending the papers through a commercial courier service or express
delivery service.” 17 C.F.R. § 201.150(c)(3). The Commission served the 2019 Subpoena in
accordance with these rules by first obtaining authorization from O’Brien’s counsel to serve the
2019 Subpoena on counsel on behalf of his client and by then serving the 2019 Subpoena by
United Parcel Service overnight delivery on O’Brien’s counsel. (Ellenbogen Decl. {15-17 &

Ex. 4-5.) Indeed, O’Brien’s counsel then acknowledged his acceptance of the 2019 Subpoena on

 

6 To the extent O’Brien contends that the Commission has acted in “bad faith” by serving
him with a testimony subpoena after he provided information at the August 2018 proffer,
O’Brien bears a heavy burden he cannot meet. He “must prove that the improper purpose ts that
of the Commission, not merely that of one of its investigators.” SEC v. Knopfler, 658 F.2d 25,
26 (2d Cir. 1981) (citing United States v. LaSalle Nat’l Bank, 437 U.S. 298, 316 (1978)).

13
Case 1:19-mc-00468-KPF Document 2 Filed 10/18/19 Page 18 of 18

behalf of his client. (Ellenbogen Decl. {18 & Ex. 6.)

Accordingly, “the Commission has made a prima facie showing that the subpoena{]
should be enforced.” SEC v. Finazzo, 543 F. Supp. 2d 224, 227 (S.D.N.Y. 2008), aff'd, 360 F.
App’x 169 (2d Cir. 2009). The Court should order O’Brien to show cause why he should not be
ordered to comply with the 2019 Subpoena and should ultimately order O’Brien to. comply with
the 2019 Subpoena and appear for testimony before the Commission staff.

CONCLUSION

For the foregoing reasons, the Commission respectfully requests that the Court: (i) order
O’Brien to show cause why he should not be ordered to comply with the 2019 Subpoena; and
(ii) order O’Brien to comply with the 2019 Subpoena.

Dated: October 18, 2019

New York, NY
SECURITIES AND EXCHANGE COMMISSION

» Al GR

Bennett Ellenboge (glle sec. gOv)
Paul G. Gizzi (giza@f@se€.

Securities and Exchange Conumission

New York Regional Office

200 Vesey Street, Suite 400

New York, NY 10281-1022

(212) 336-1100

Attorneys for Applicant

14
